DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a total concentration of fatty acids, however, there is no amount of concentration of fatty acid added to the process previously.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 4,064,056) (“Walker” herein) and further in view of Carney et al. (US 4,108,779) (“Carney” herein – cited previously).

Claim 13
Walker discloses a process fluid for a geothermal borehole comprising: the biostabiliser comprising at least one resin acid organic acid; wherein the process fluid further comprises clay minerals and a defoamer; wherein the process fluid comprises water,
(Col. 1 lines 43+ & Col. 2 lines 1-16)
Walker however does not explicitly discloses a water hardness of the process fluid is at most 20° dH (German Hardness) (approx. 356.95 ppm; 1 ppm = 0.05603 ° dH)
 	Carney teaches the above limitation (See Carney Col. 2 lines 62+ & Col. 3 lines 1-9, Col. 9 lines 46-49 → Carney teaches this limitation in that the emulsifiers can be used to prepare inverted emulsions from fresh water or brines with a variety of oils. Further, the improved emulsion drilling fluids prepared with the emulsifiers can be weighted with a variety of conventional weighting materials at rapid rates without detrimental results. Formulae prepared with each individual component adsorbed on lime and tested in an emulsion system show that all of the components are necessary to obtain a preferred formula to produce a system with the necessary properties of a drilling fluid. The fresh water of the invention can be defined as water having an overall dissolved chloride salts content of less than less than 500 ppm.) for the purpose of exhibiting high temperature stability, fluid loss control and weight suspension at high temperatures and pressures. (Col. 3 lines 8-11)
 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Walker with the above limitation, as taught by Carney, in order to have high temperature stability, fluid loss control and weight suspension at high temperatures and pressures.
Since Walker discloses the same method of using resin acids, clay mineral, defoamer and water, it would be an environmentally compatible biostabiliser adapted for use in the process fluid to reduce microorganisms within the geothermal borehole.
 See MPEP2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 15
Walker discloses a process for preparation of the process fluid according to claim 13, wherein the process fluid comprises water, comprising adding resin acids to water or a water-containing portion of the process fluid, the process further comprising adding clay minerals and the defoamer to obtain the process fluid. (Col. 1 lines 43+ & Col. 2 lines 1-16; Col. 3 lines 26-27)

Claims 20-23
Walker discloses the process fluid of claim 13.  Walker however does not explicitly disclose, wherein the water hardness of the process fluid is at most 15° dH or 10° dH or 7.5° dH of 5° dH(German Hardness). (Same as Claim 13)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Walker as applied to claim 13 above, and further in view of Wagles et al. (US 2014/0128295 Al) (“Wagles” herein-cited previously).

Claim 14
Walker discloses the process fluid according to claim 13.  Walker however does not explicitly discloses, further comprising a gelling agent.
 	Wagles teaches the above limitation (See paragraph 0163 →Wagles teaches this limitation in that a viscosity-increasing agent is sometimes referred to in the art as a viscosifying agent, viscosifier, thickener, gelling agent, or suspending agent) for the purpose of having well fluids and methods that can be used for stabilizing a shale formation, especially during drilling of a well into or through a shale formation. (Abstract)
 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Walker with the above limitation, as taught by Wagles, in order to stabilize a shale formation, especially during drilling of a well into or through a shale formation.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Walker as applied to claim 13 above, and further in view of Delorme et al. (US 2015/035806 Al) (“Delorme” herein- cited previously)

Claim 17
Walker discloses the process fluid of claim 13, as best understood based on the indefiniteness above. Walker however does not explicitly disclose, wherein a total concentration of resin acids in the process fluid is 0.05-5000 ppm and a total concentration of fatty acids in the process fluid is 0.05-5000 ppm.
	Delorme teaches the above limitation ( See paragraph 0041 → Delorme teaches this limitation in that the concentrate can comprise up to 50% by weight of active substance consisting of at least one acid or linear monocarboxylic fatty acid ester derivative comprising from 16 to 22 carbon atoms optionally mixed with at least one resin acid selected from the group of abietic acid and derivatives thereof) for the purpose of having a biodegradable concentrate improving the lubricity of water-based muds whether during drilling or during formation fracturing. [0001]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Walker with the above limitation, as taught by Delorme, in order to have biodegradable concentrate improving the lubricity of water-based muds whether during drilling or during formation fracturing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/14/2021